Simmons, C. J.
1. An affidavit to obtain a warrant to dispossess a tenant holding over should be sufficiently definite and certain in the description of the land to enable the sheriff to identify the premises.
2. It was proper to dismiss such a proceeding where the only description of the land was that deponent “is the owner of a certain tract of land in the 201st district G. M. of said county [the county having been previously named]. Said land being a part of the tract known as the 0. B. Vaughan land. . . That deponent has become the owner of said land, that is, so much of said tract as (33) thirty-three acres more or less ; and that deponent desires possession of the said thirty-three (33) acres as has been apportioned to the deponent from said C. B. Vaughan’s estate.”
Orme v. King, 60 Ga. 523. Judgment affirmed.

All the Justices concurring.